Appeal from an amended judgment of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered December 18, 2002 in a divorce action. The amended judgment, insofar as appealed from, awarded plaintiff supervised visitation with the parties’ child and ordered plaintiff to pay child support in the amount of $143 per week, to obtain a $100,000 term life insurance policy for the benefit of the child, and to pay 100% of the health care and child care expenses of the child.
It is hereby ordered that the amended judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of plaintiff in this divorce action that Supreme Court erred in ordering him to pay $143 per week in child support as calculated according to the Child Support Standards Act (Domestic Relations Law § 240 [1-b] [CSSA]). “There is a presumption that the standard of support calculated pursuant to [the CSSA] is reasonable and appropriate. The presumption may be rebutted, however, by proof that application of the [CSSA] would be unjust or inappropriate” (Matter of Steuben County Dept, of Social Servs. v James, 171 AD2d 1023, 1023 [1991]). Contrary to plaintiffs contention, the record establishes that the court properly determined the amount of child support pursuant to the CSSA and then afforded the parties the opportunity to present evidence of unjust and inappropriate circumstances with regard to their daughter’s dependency benefits to warrant deviation from that amount (see Matter of Graby v Graby, 87 NY2d 605, 610 [1996], rearg denied 88 NY2d 875 [1996]). The record further establishes that, after that evidence was presented, the court found that unjust and inappropriate circumstances did not exist, and thus the court properly adhered to the CSSA statutory amount.
*1095We have reviewed plaintiff’s remaining contentions and conclude that they are without merit. Present—Pigott, Jr., PJ., Pine, Wisner, Scudder and Lawton, JJ.